PER CURIAM.
This is an action for libel. Both parties moved for summary judgment in the trial court on stipulated facts. The stipulation is set out in full and verbatim in the Court of Appeals’ opinion. The Court of Appeals decided that the trial court correctly allowed defendant’s motion for summary judgment because on the stipulated facts plaintiff would not be able to show at trial that the allegedly defamatory statement was published with actual malice. After carefully reviewing the record and briefs and hearing oral arguments on the correctness of the Court of Appeals’ decision, we are satisfied that we improvidently granted plaintiffs petition for further review and likewise improvidently denied defendant’s motion to dismiss plaintiffs appeal. Our orders granting discretionary review and denying defendant’s motion to dismiss the appeal are vacated; and, because we discern no substantial constitutional question in the case, plaintiffs appeal is dismissed.
*460Discretionary review improvidently granted; plaintiffs appeal dismissed.